Citation Nr: 0607648	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for Ménière's Disease.

2. Entitlement to service connection for chronic otitis 
externa.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to July 1994 
and from February 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
Ménière's Disease and for chronic otitis externa.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran's appeal was certified to the Board in September 
2005 and he was notified by a letter from the RO of that 
certification during the same month. That correspondence also 
notified him that he had 90 days to submit additional 
evidence to the Board concerning his appeal. See 38 C.F.R. § 
20.1304(a) (2004). Thereafter the Board received additional 
evidence from the veteran, including the veteran's September 
2000 report of physical examination prior to separation from 
service.  

A waiver of RO consideration of this evidence is not of 
record.  Ordinarily, the Board would attempt to acquire a 
waiver prior to remand.  For the reasons listed below, that 
course of action is not necessary.  Consequently, the 
veteran's appeal must be referred to the RO for initial 
consideration of the additional evidence associated with the 
file after issuance of the August 2005 SOC.  See 38 C.F.R. § 
20.1304 (2005).  



The record on appeal is insufficient to render a decision.  
Following the veteran's initial claims for service connection 
in May 2004, the RO made repeated requests to the VA Records 
Management Center to obtain the veteran's complete service 
medical records.  In September 2004, the Records Management 
Center responded that, after correctly following all 
procedures and exhausting all options, none of the veteran's 
medical records could be found.  In October and November 
2004, the RO received service medical records of examinations 
that the veteran underwent showing otitis externa.  The 
source of these documents is not in the record.  The veteran 
was then denied service connection in June 2005.  After 
perfecting his appeal the following September, the veteran 
obtained and submitted official record copies of some of his 
service records in October 2005.  As mentioned above, the 
submission included one relevant document, the veteran's 
September 2000 report of physical examination upon separation 
from service.  Peculiarly, the veteran seems to have acquired 
records that VA could not locate.  Official record copies are 
no more than duplicates of records in the possession of VA, 
yet despite the RO's requests, the originals are not in the 
veteran's claim file.  This sequence of events leads the 
Board to the inescapable conclusion that the record on appeal 
is incomplete.  

Furthermore, the Board requires a medical opinion in order to 
properly evaluate the existing claims.  Prior to the RO 
decision, medical documents tending to support the veteran's 
claim were produced.  One of these documents is a medical 
report from June 1997 stating essentially that the veteran 
has symptoms which suggest Ménière's Disease and recommending 
a consult with an ear, nose and throat specialist.  The July 
1997 consultation report with vestibular test results is on 
file.  The test comments find that that the veteran had a 
"[g]enerally unremarkable evaluation."  It appears, 
however, that the testing records present are incomplete as 
they conclude with "[follow up] this afternoon for ECOG."  
The meaning of the abbreviation is unclear.  The record also 
does not contain any mention of how to evaluate the test 
results.  The Board cannot determine whether the record 
confirms, dismisses, or defers a diagnosis of Ménière's 
Disease during service.  More evidence is needed.

The Board is also concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claim can be considered.  This situation is similar to 
that in Wood v. Derwinski, 1 Vet. App. 190 (1991).  In that 
case, as here, the veteran argued that the evidence of 
record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.  

The veteran and counsel contend that VA must provide a 
showing of good cause in order to send the veteran for an 
examination.  The veteran, through counsel, argues that the 
private medical report of T.N., M.D. is adequate to establish 
service connection.  Accordingly, the veteran failed to 
appear for his scheduled VA examination in March 2005.  The 
contention of counsel and the veteran's lamentable reliance 
on that contention are not supported by law.  Determining at 
what point the record is sufficiently developed to support a 
reasonably informed decision is the responsibility of VA 
adjudicators, based upon their administrative experience and 
expertise in reviewing many claims of this nature.  See 38 
C.F.R. §§ 3.159, 3.326 (2005); see also Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) [holding that VA has discretion 
to decide when additional development is necessary].  A 
showing of good cause is not required to secure a VA 
examination for the veteran.

As provided in 38 C.F.R. § 3.159(c)(4) (2005), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled are 
required to report for the examination."  See 38 C.F.R. § 
3.326(a) (2005) (emphasis added); see also Wood v. Derwinski, 
1 Vet. App. 190 (1991) [holding that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence"].  Thus, the regulations 
clearly indicate it is the duty of VA to determine the 
adequacy of evidentiary development, and the duty of the 
veteran to cooperate with VA in these efforts.

The Board further notes that the argument employed by the 
veteran's attorney to justify failure to report for a VA 
examination is not novel.  In the recently decided case of 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the attorney 
presented a similar argument to the effect that a private 
medical examination the veteran had submitted was sufficient 
to adjudicate the claim, without the need to report for VA 
examinations.  The attorney further contended, as here, that 
the veteran need not report to a VA examination until such 
time as VA provided the veteran adequate reasons for their 
determination that the private medical examination was 
inadequate.  

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating.  
[The veteran] and his counsel are expected to cooperate in 
the efforts to adjudicate his claim . . . [t]heir failure to 
do so would subject them to the risk of an adverse 
adjudication based on an incomplete and underdeveloped 
record."  Id. at 180-181.  The Board notes that the attorney 
who argued the Kowalski case works with the attorney 
representing the veteran.

The Board does not customarily allow veterans a second chance 
to have a VA evaluation.  Because the evidence has not yet 
been developed to the point where a decision is possible, and 
because the remaining development requires the review of a 
medical specialist, the Board is willing to order a new 
examination for the veteran.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be told to furnish 
copies of any evidence relevant to his 
claims in his possession.  

2.  Request the veteran's complete service 
medical  records from any appropriate 
agency and continue to request these 
records until it is clear they do not 
exist.  

3.  Once the additional evidence is 
gathered, to the extent possible, schedule 
the veteran for a VA evaluation of the 
ears to determine the nature and etiology 
of any current ear disorder, including 
Meniere's Disease and chronic otitis.  All 
indicated tests and studies should be 
accomplished.  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should be asked to review and 
discuss all records of in-service ear 
problems and indicate whether the service 
medical records do in fact show a 
diagnosis of Meniere's Disease.  See 1997 
test results.  The examiner should also 
provide a medical opinion as to whether it 
is at least as likely as not that the 
veteran's current chronic otitis externa 
and Ménière's Disease is related to any 
aspect of his period of active.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4. Should the veteran fails to appear for 
the VA examination, the claims file should 
still be sent to an examiner for review 
and opinions as described above.  A full 
discussion of the veteran's service 
medical records and, in particular, the 
vestibular test results is requested.  

5.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a


comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

